Fuld, J.
(dissenting). I cannot agree that the zoning ordinance of the City of Mount Vernon here under attack is unconstitutional.
A zoning ordinance is confiscatory and, hence, unconstitutional only when it “ so restricts the use of property that it cannot be used for any reasonable purpose ” (Arverne Bay Constr. Co. v. Thatcher, 278 N. Y. 222, 232) or when it restricts it “ to a use for which the property is not adapted ”. (Dowsey v. Village of Kensington, 257 N. Y. 221, 231.) But, if “ the validity of the legislative classification for zoning purposes be fairly debatable, the legislative judgment must be allowed to control.” (Euclid v. Ambler Co., 272 U. S. 365, 388; see, also, Shepard v. Village of Skaneateles, 300 N. Y. 115, 118.) It seems to me that neither the 1927 ordinance nor its 1952 amendment is so unreasonable as to permit us to interfere with the judgment of Mount Vernon’s Common Council.
In the present case, although the 1927 ordinance placed the property in a residential zone, all of the area was in fact employed for parking purposes since 1922. That being so, we may not ignore realities and say that the ordinance was invalid because it singled out a small area in the midst of a large business zone for residential use. For all practical purposes, the district continued, as it had been, zoned for parking. Adjacent to the New York, New Haven & Hartford Railroad, the area *502served the community’s obvious need for parking facilities. Accordingly, the continuance — indeed, even the creation- — of a special parking zone was more than warranted. Serving, as it did, the parking needs of railroad passengers, permitting easier access to the trains and reducing congestion in the crowded business section, the ordinance not only afforded the owner an entirely reasonable use for his property, but advanced the public good and well-being.
Nor may the ordinance be condemned because it affected but a small area. It has long been recognized that, if it is done for the general welfare of the community as a whole, a municipality may, as part of a comprehensive zoning plan, set aside even a single plot in the center of a large zone devoted to a different use. (See, e.g., Rodgers v. Village of Tarrytown, 302 N. Y. 115, 124; Nappi v. La Guardia, 295 N. Y. 652; Higbee v. Chicago, B. & Q. R. R. Co., 235 Wis. 91.) And land adjacent to a railroad station has been regarded as a particularly appropriate subject for such treatment. (See Higbee v. Chicago, B. & Q. R. R. Co., supra, 235 Wis. 91.)
The ordinance being valid in 1927, it is valid today unless conditions have changed. Not even respondent claims that they have, and the fact is that, except for the erection of a gas station on part of the space involved,1 neither the area nor the surrounding business district has undergone any alteration. There has, of course, been an increase in population and in the number of automobiles, but that — a general and widespread change affecting all of Mount Vernon — only serves to render the long-continued parking use still more suitable and necessary. It is, perhaps, true, that a parking lot may not afford a purchaser as great a return on his money as a shopping center, but that circumstance, standing alone, does not justify invalidation of the ordinance. (See, e.g., Shepard v. Village of Skaneateles, supra, 300 N. Y. 115, 120; Matter of Wulfsohn v. Burden, 241 N. Y. 288, 302.)
*503There is at least one other reason for upholding the 1927 ordinance. While mere acquiescence in an unconstitutional ordinance cannot serve to validate it (see, e.g., Matter of Wuttke v. O’Connor, 306 N. Y. 677), the fact that for over twenty-five years the owner railroad actually occupied the property satisfactorily as a parking space — without objection or the slightest claim that it effected a confiscation — cannot be overlooked. Since an ordinance is unconstitutional only if it bars “ any reasonable ” use of property, it is difficult to see how it may be attacked successfully as confiscatory or invalid where it appears that the land was put to a “ reasonable ” use for a quarter of a century under conditions which have up to the present remained unchanged. And, that being so, a vendee, such as respondent, who buys with full knowledge of the applicable zoning regulations, certainly stands in no better or stronger position than his predecessor in title. (Cf., e.g., Matter of Wuttke v. O’Connor, 306 N. Y. 677, supra; People ex rel. Arseekay Syndicate v. Murdock, 265 N. Y. 158.)
The 1927 law, being, as I believe, constitutional, no fault may be found with the 1952 amendment. That merely brought about by enactment what had previously been accomplished by a nonconforming use and is no more subject to attack than the 1927 ordinance.
If I be right, if the ordinance and amendment are constitutional, it is unnecessary to decide whether the option — given to respondent, when it acquired the premises, to reconvey them back to the seller if unable to obtain a “ change of zoning so as to permit buildings for offices or for stores on the premises ’ ’ — prevents it from attacking the ordinance as invalid.
I would reverse the judgment rendered below.
Lewis, Ch. J., Conway, Desmond, Froessel and Van Voorhis, JJ., concur with Dye, J.; Fuld, J., dissents in opinion.
Judgment affirmed.

. In 1932, the Railroad Company, which owned the property until 1951, and its then tenant applied for and obtained a variance, permitting the construction of a gasoline filling station.